The opinion of the court was delivered by
Kihgman, C. J.:
This is a proceeding in error to reverse a judgment by which Christian Berry and Magdalena Berry recovered of the plaintiffs in error $2,977 for loss sustained by reason of a fire which destroyed two buildings and a stock of groceries which the plaintiffs in error had insured as the property of the Berrys.
settled questions. This court has repeatedly decided that where questions of fact are submitted to a jury with proper instructions and upon conflicting evidence, that we would not disturb the verdict because of a mere preponderance of evidence against it. We only look into the record to see if there *165was evidence to sustain the verdict, not to weigh it. Another principle has been often decided, and is here re-affirmed, and that is, where the court has once fairly given the law on a certain point to the jury, it is under no obligation to give it again because asked by one of the parties. These two principles settle most of the questions raised in this case.
It may be well enough to waste a few words in illustration of what has just been said. The counsel for plaintiff in error argued at length that the application for a policy of insurance “ being referred to in the policy as forming a part thereof, it becomes a part of the contract and warranty, and the answers made by the insured to the questions in the applications are warranties, and as much a part of the policy as though they had been written on the face of the policy, and if untrue avoid the policy.” In support of this proposition over a hundred authorities are referred to. On turning to the record we find that, at the request of the plaintiffs in error, the court instructed the jury as follows: “ That the representations in the applications for insurance, made in answer to the questions asked therein, are warranties, and if untrue avoid the policy.” This was one of the main grounds of controversy. The evidence was conflicting. The law was given to the jury as the plaintiffs in error asked. The jury then had the duty of weighing the evidence, passing upon the intelligence and truthfulness of the witnesses, and finally passing upon the issue submitted by their verdict. That duty we shall not wrest from them.
l. instructions Seeatoujp repeatei. Again: The plaintiff in error asked fourteen instructions in various forms to the effect that if Magdalena Berry owned the property insured, and Christian Berry did not have any interest therein when the policies were issued, then each of the policies was void, and the plaintiffs could not recover; and the refusal to give each of these instructions is pressed in argument in this court as error that ought to cause a reversal of the judgment; and a multitude of authorities are are cited in support of the propriety of the instructions. On turning to the record we find this same
law was given to the jury twice; once in the instruction above *166quoted, (for the evidence shows that the Berrys represented themselves as joint owners of the property in the application for insurance,) and in that instruction the jury'were told that if these representations were untrue there could be no recovery on the policies. But the court at the request of plaintiff in error charged definitely as follows: “ That before the plaintiffs can recover they must show by the preponderance of evidence that at the time of making the applications for insurance the plaintiffs were joint owners of the property insured; and if the jury find they were not such joint owners, the plaintiffs cannot recover.” Having thus given the law on this point twice, the court was not bound to repeat it thirteen times more, for no reason that we can perceive, except that the ingenuity of counsel enabled them to state a simple proposition in so many different forms, and that they demanded of the court a recognition of that ingenuity. The court acted probably from a desire to assist the*jury rather than from a lack of appreciation; and our duty seems to require the same decision. On this point it may be remarked that the evidence seems to justify the verdict.
a. Evidence need not be given twice, 3. Papers wither aemana 1 notadmissihie. A specimen only has been given of the numerous errors alleged, of which we cannot take notice. Of those which demand attention are two: Certain papers containing the preliminary proofs of loss were offered in evidence r x by the plamtiii m error and rejected by the court. On an examination of the record we find that one set was rejected because the same papers were already in evidence, which if true was a sufficient reason for excluding them. It seems that the preliminary proofs were twice made out. The plaintiff in error offered one series which was excluded for the reason given above. Plaintiff in error then offered the other series which were rejected because the other party had long before demanded in writing copies of all papers intended to be used, and these papers had not been furnished, On these facts being made to appear to the district . ° ±1 court the court refused to allow them to be read in *167evidence. It is hardly necessary to say that the decision was correct: (Sec. 369, code.)
4. Title to propTaal CTi-met dence. Another error alleged, is, that the court admitted testimony to vary or contradict the policy. The answer to that is, that there is no such testimony in the record. At the request of defendants in error the court instructed the jury, “ That the policies of insurance with the applications described in the Potion- in this action ar e prima fcode evidence of title, and of an insurable interest therein in the plaintiffs.” It was insisted that this instruction is incorrect. To see just how the jury were directed on this, it will be necessary to refer to a previous part of the charge of the court where the law was laid down to be, that possession was primeo facia evidence of title to property, but that this was open to be rebutted by other evidence in the case; that possession by one as agent raised no presumption of title in the agent; and that it was for the jury to say what the evidence showed as to the ownership of the property; that unless the evidence showed a joint ownership of the property there could be no recovery. This was a correct ruling on this point: Nichols v. Fayette Mutual Fire Ins. Co., 1 Allen 63; Fowler v. New York Indemnity Ins. Co., 23 Barb., 150. Possession and acts of ownership are always p/rima facie evidence of ownership of property.
*1685 instructions coiraft^s asked. *167The defendant (plaintiff in error) ashed a series of intsructions, twenty-nine in number, of which the court gave one and refused the others. Fourteen of these have been elsewhere noticed. Of the others many had been substantially given, such as the 6th and 14th, that the keeping of more than twenty-five pounds of gunpowder in the store violated the policy and prevented a recovery. The 4th, 9th, and 10th, in reference to false swearing, are not accurate statements of the law. The law in relation to that point had been correctly stated by the court. The 2d and 11th had already been given. The 3d and 18th are not law, as they are stated; and the same remark applies to the 24th and 28th. With a slight but material change they would have been correct. We may illustrate by a *168single observation as to the 2Ith: That, (as asked,) is as follows: “The defendant need not prove beyond a reasonable doubt that the fire was intentional on the part of the plaintiffs; and if the jury believe from the evidence tbat plaintiffs willfully, negligently, or carelessly allowed their property to he destroyed by fire, so as to procure the insurance thereon, or that any portion of the stock was removed before the fire, they must find for the defendant.” Now, the first part of this instruction may he law. The authorities differ about that. But clause is neither law nor common sense. If it is law, and a man insures a grocery store, he violates the policy if he carries away any part of his stock, no matter how small, or what the motive is. If the whole instruction is not correct in its entirety, the court had a right to reject it. The same is true of the 28th.* If the proposition of law is correct, still it would not prevent a recovery for the stock of goods; and the instruction is faulty in saying that the jury must find for the defendant, thus including both policies. We do not propose to decide anything more than the court correctly refused the instruction. The 15th instruction is open to the same criticism.† If the buildings had been sold by deed, it would not bave prevented a recovery on tbe policy for tbe goods destroyed. We do not intend to decide tbat the sale to the county of the property insured so far affected the title that a concealment of that fact in the application vitiated the policy. The instruction refused is so faulty that we cannot decide the question submitted.
o. Excessive flicttag evi-n" dence. It is urged that a new trial should be awarded because the verdict was for too much. It was certainly authorized by the evidence for the defendants in error. It was too Krge according to the testimony of the plaintiffs error_ The july bad all of this before them, and *169we see no reason to disturb tbeir finding. Tbe judgment is affirmed.
Yalentine, J., concurring.
Brewer, J., not sitting.

 Said 28th. instruction asked by plaintiffs in error is as follows: “ 28-If tlie jury believe from tlie evidence tbat tbe building insured as and for a confectionery store, as expressly warranted in tbe application of the plaintiffs, was used for any other purpose without the consent of the Insurance Company, and such consent written on the policy, it is such a misrepresentation as avoids the policy, and they must find for the defendant.”


 This (15th) instruction related to the sale of the lots for delinquent taxes, and their purchase by the county. See plaintiff’s brief, ante, p. 161. — Bepokter.]